DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 and 15 are objected to because of the following informalities:  
Claim 1, line 10, it is suggested to replace “the respective stage crossbar” with “the respective egress stage crossbar”. Line 12, replace “one available middle stage of the set of available middle stage” with “one available middle stage crossbar of the set of available middle stage crossbars”.
	Claim 15, line 2, it is suggested to replace “controller is controls” with “controller controls”.

Allowable Subject Matter
Claims 14 and 16-22 are allowed.
Claims 1-13 and 15 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding independent claim 1, the prior art of record fails to teach or suggest a Clos network controller comprising a state machine configured to, for each de-assigned virtual lane of a plurality of virtual lanes: identify a respective ingress stage crossbar associated with a respective virtual lane and a respective egress stage crossbar associated with the respective 
Regarding independent claims 14 and 19, the prior art of record fails to teach or suggest search a set of available middle stage crossbars of the Clos network based on the ingress crossbar and the egress crossbar; if the set of available middle stage crossbars is not empty, assign the first virtual lane specification to a first middle stage crossbar of the set of available middle stage crossbars and add the first virtual lane specification to a stack of assigned virtual lanes;  and if the set of available middle stage crossbars is empty, remove a second virtual lane specification from the stack of assigned virtual lanes, and de-assign the second virtual lane specification from a previously assigned second middle stage crossbar.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.